14-1293
         Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 939 213
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of August, two thousand fifteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                DENNY CHIN,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       JATINDER SINGH,
14                Petitioner,
15
16                        v.                                    14-1293
17                                                              NAC
18
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Jaspreet Singh, Fremont, CA.
25
26       FOR RESPONDENT:                Joyce R. Branda, Acting Assistant
27                                      Attorney General; Russell J.E.
28                                      Verby, Senior Litigation Counsel;
29                                      John D. Williams, Trial Attorney,
 1                             Office of Immigration Litigation,
 2                             United States Department of Justice,
 3                             Washington D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Jatinder Singh, a native and citizen of

10   India, seeks review of an April 2, 2014, decision of the

11   BIA, affirming the June 14, 2012, decision of an Immigration

12   Judge (“IJ”), denying his application for asylum,

13   withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).     In re Jatinder Singh, No. A200 939

15   213 (B.I.A. Apr. 2, 2014), aff’g No. A200 939 213 (Immig.

16   Ct. N.Y. City June 14, 2012).       We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision as modified by the BIA -- that is, minus

21   those arguments for denying relief the BIA failed to reach.

22   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

23   522 (2d Cir. 2005).    The applicable standards of review are

24   well established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin


                                     2
 1   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).    For asylum

 2   applications like Singh’s, governed by the REAL ID Act, the

 3   agency may, “[c]onsidering the totality of the

 4   circumstances,” base a credibility finding on

 5   inconsistencies in an applicant’s statements and other

 6   record evidence “without regard to whether” they go “to the

 7   heart of the applicant’s claim.”    8 U.S.C.

 8   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 9   163-64 (2d Cir. 2008).   In this case, the agency’s adverse

10   credibility determination is supported by substantial

11   evidence.

12       The IJ reasonably relied on several inconsistencies to

13   discredit Singh’s testimony.   First, Singh testified that

14   after the Congress party beat him, he was treated at home

15   and that his father was absent.    However, Singh’s parents’

16   affidavits state that they both treated his injuries,

17   contradicting Singh's testimony.    When confronted, Singh

18   explained that he could not remember if his father was home,

19   but the IJ reasonably rejected this explanation.    See Majidi

20   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

21       Second, both affidavits say “me and my husband” treated

22   Singh after his injuries, even though Singh’s father wrote


                                    3
 1   one of the affidavits.   This unusual similarity casts doubt

 2   on the authenticity of both of these affidavits.     Surinder

 3   Singh v. BIA, 438 F.3d at 145, 148 (2d Cir. 2006).

 4       Third, while Singh testified that the Congress Party

 5   does not harass his family, Singh submitted a letter from

 6   his own political party stating that the Congress Party

 7   continues to harass his family.    The IJ reasonably relied on

 8   this discrepancy, which was sufficiently dramatic that the

 9   IJ was not required to bring it to Singh’s attention before

10   relying on it in his decision.     Majidi, 430 F.3d at 81.

11       Finally, both Singh’s asylum application and a party

12   official’s letter failed to mention that his party reported

13   his beatings to the police.    Standing alone, this omission

14   would be insufficient to support an adverse credibility

15   determination.   Pavlova v. INS, 441 F.3d 82, 90 (2d Cir.

16   2006).   However, when considered together with the other

17   inconsistencies in the record and the suspicious similarity

18   between Singh’s parents’ affidavits, the IJ reasonably

19   relied on this omission as one part of the totality of the

20   circumstances.   See Liang Chen v. U.S. Att’y Gen., 454 F.3d
21   103, 106-107 (2d Cir. 2006).

22



                                    4
 1       Because Singh’s claims depend entirely on his

 2   credibility, the adverse credibility determination is

 3   sufficient to dispose of his claims for asylum, withholding

 4   of removal, and CAT relief.    See Paul v. Gonzales, 444 F.3d
5   148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

 6   Justice, 426 F.3d 520, 523 (2d Cir. 2006).    Therefore, we do

 7   not reach the IJ’s additional grounds for denying relief.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk
12
13
14




                                    5